DETAILED ACTION
	The following action is in response to application 16/718,248 filed on December 18, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 3, the output shaft 150 is illustrated as being a fixed to the housing.  The housing and line connecting the output shaft to the housing should be removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 4, on line 1, the limitation of “the plurality of springs” lacks antecedent basis.  It is believed that the dependency of this claim should be on claim 3 and not claim 1.  
	With regard to claim 7, on line 2, the limitation of “the main curve of the semi-circular shape” lacks antecedent basis.  It is suggested that applicant replaced “the main curve” with “a main curve.”
	With regard to claim 9, on line 2, the limitation of “the vertices” and “the semi-circular shape” lack antecedent basis.  It is believed the dependency of claim 8 should be on claim 7 and not on claim 1.  It is also suggested that applicant replace “the vertices” (which is understood to be where a straight line and a curved line of a semi-circle intersect) with “vertices.”

	With regard to claim 12, on line 3, the limitation of “the centre of the sun” lacks antecedent basis.  It is suggested that applicant replace “the centre” with “a center.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-8, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinichi ‘045 (From IDS).  With regard to claim 1, Kinichi teaches an epicyclic gear system having an epicyclic gear stage, the epicyclic gear stage comprising: a sun gear 10; a carrier 3, wherein the carrier comprises a plurality of planet gear axles 6; a plurality of planet gears 8, each planet gear being located on one of the planet gear axles; a ring gear 12; and an output shaft 1/4, wherein the output shaft is connected to the carrier via a biasing mechanism 14 positioned between the carrier and the output shaft, the biasing mechanism being configured to urge the carrier and the output shaft away from one another (Fig. 15).  With regard to claim 2,  by applying a force having a component in a plane normal to an axis aligned through a centre of the sun gear 10.  With regard to claim 15, Kinichi teaches a method for reducing backlash in an epicyclic gear system having an epicyclic gear stage, the epicyclic gear stage comprising: a sun gear 10; a carrier 3, wherein the carrier comprises a plurality of planet gear axles 6; a plurality of planet gears 8, each planet gear being located on one of the planet gear axles; a ring gear 12; and106526US01 (U311465US) an output shaft 1/4, the method comprising: urging the carrier and the output shaft away from one another using a biasing mechanism 14 positioned between the carrier and the output shaft (Fig. 15).


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinichi ‘045 (different embodiment from above).  With regard to claim 1, Kinichi teaches an epicyclic gear system having an epicyclic gear stage, the epicyclic gear stage comprising: a sun gear 10; a carrier 3/2, wherein the carrier comprises a plurality of planet gear axles 5/6; a plurality of planet gears 7/8, each planet gear being located on one of the planet gear axles; a ring gear 12; and an output shaft 1/4, wherein the output shaft is connected to the carrier via a biasing mechanism 14/13 positioned between the carrier and the output shaft, the biasing mechanism being configured to urge the carrier and the output shaft away from one another (Fig. 1).  With regard to claim 3, Kinichi teaches the gear system, wherein the biasing mechanism comprises a plurality of springs 14/13.  With regard to claim 4, Kinichi teaches the gear system, wherein the plurality of springs comprises a plurality of compressive springs 14/13 or a plurality of leaf springs.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brevick ‘114 in view of Kinichi ‘045.  With regard to claim 1, Brevick teaches an epicyclic gear system having an epicyclic gear stage, the epicyclic gear stage comprising: a sun gear 52; a carrier 40/46, wherein the carrier comprises a plurality of planet gear axles 48; a plurality of planet gears 50, each planet gear being located on one of the planet gear axles; a ring gear 54; and an output shaft 42, wherein the output shaft is connected to the carrier.  Brevick lacks the specific teaching wherein a biasing mechanism connects the output shaft and the carrier.  Kinichi teaches an epicyclic gear system having an epicyclic gear stage, the epicyclic gear stage comprising: a sun gear 10; a carrier 3, wherein the carrier comprises a plurality of planet gear axles 6; a plurality of planet gears 8, each planet gear being located on one of the planet gear axles; a ring gear 12; and an output shaft 1/4, wherein the output shaft is connected to the carrier via a biasing mechanism 14 positioned between the carrier and the output shaft, the biasing mechanism being configured to urge the carrier and the output shaft away from one another (Fig. 15).  It would have been obvious to one of ordinary skill at the time of the invention to modify Brevick to employ a biasing mechanism between the output shaft and the carrier (replacing the structure of 40/42 of Brevick to employ the parts 3,4,1 with the biasing mechanism 14 and axles 5/6)  in order to reduce backlash (paragraph 1, Kinichi).  With regard to claim 6, Brevick teaches the gear system, wherein the carrier comprises two members 46/40 such that the planet gears 50 are disposed between the carrier members.  With regard to claim 13, Brevick and Kinichi teach a positional sensor system comprising the epicyclic gear system of claim 1 (Fig. 2).  With regard to claim 14, Brevick teaches the sensor system, wherein the output shaft is connected to or comprises a transducer 58/60.  

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the gear system as claimed, and particularly wherein the two planet gear axles are positioned proximate to vertices of the semi-circular shape, and including the remaining structure of claim 9 (assuming claim 8 depends on claim 7).

Note to Applicant
With regard to claim 11, if applicant intended on claiming plural elements for the biasing mechanism (such as in claim 4), this limitation located at the vertices would differ from the applied art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Altamura has been cite to show a two piece carrier with backlash reducing means on an output shaft/carrier 12/9.
	Murakami has been cited to show several biasing mechanism 33 between a carrier C and an output shaft 25.
FACSIMILE TRANSMISSION


	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



February 11, 2021